DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without any traversal of Species II, Claims 3-6, 10, 12, 13 and 15, filed on 10/11/22, is acknowledged.
The Restriction mailed on 8/10/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 2, 7-9, 11, 14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 8/10/22 is hereby made Final.
	Applicant is required to cancel the nonelected claims (2, 7-9, 11, 14 and 16-20) or take other appropriate action. An Office Action on the merits of Claims 1, 3-6, 10, 12, 13 and 15 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Coil Component”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takami Kenichi (JP2016025150).
Regarding claim 1, Takami Kenichi teaches a toroidal coil component (Abstract),  comprising: 
a core (Fig. 1, 10) with an integrated structure, at least part of which is a winding core portion (Within 20), which has an annular shape having a through-hole (H1), and which is made of a non-conductive material; and 
a coil conductor (20) with an integrated structure, which has a spiral conductive wire arranged so as to spirally extend around the winding core portion and first and second terminal electrodes (30 & 32) formed at both end portions of the spiral conductive wire (20), respectively.

Allowable Subject Matter
Claims 3-6, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 15, 2022